Order entered October 22, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00554-CV

                IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-54259-2014

                                        ORDER
      We GRANT appellee’s October 20, 2015 motion for an extension of time to file a brief.

Appellee shall file a brief by NOVEMBER 23, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE